Citation Nr: 0603214	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-14 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected bilateral pes planus, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a compensable evaluation for the service-
connected residuals of hepatitis B.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the RO.  

Pursuant to a May 2004 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).  

In June 2004, the Board remanded the veteran's claim for 
further development of the record.  



FINDINGS OF FACT

1.  The service-connected flat foot disability currently is 
shown to be productive of a disability picture that more 
nearly approximates that of severe bilateral pes planus, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic 
callosities.  

2.  The service-connected residuals of hepatitis B currently 
are shown to be productive of a disability that more nearly 
approximates that of intermittent fatigue, malaise, and 
anorexia or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 percent 
for the service-connected bilateral flat feet have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5276 (2005).  

2.  The criteria for the assignment of a rating of 10 percent 
for the service-connected residuals of hepatitis B have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, including Diagnostic Code 7345 (2001 & 2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in June 2002, the RO provided notice to the 
veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the September 2003 statement of the case and the June 2005 
supplemental statement of the case, the RO provided the 
regulations for compensable ratings for all claims, and 
thereby informed the veteran of the evidence needed to 
substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided recent VA examinations.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the claims for increase on the merits.  


Factual Background

In a March 1948 decision, the RO granted service connection 
for acute hepatitis, and assigned a noncompensable 
evaluation.  

In a March 1949 decision, the RO granted service connection 
for bilateral pes planus, and assigned a noncompensable 
evaluation.  The evaluation for residuals of hepatitis was 
increased to 10 percent disabling on October 25, 1948.  

In a January 1956 decision, the RO decreased the veteran's 
evaluation of residuals of hepatitis to no percent, beginning 
on March 13, 1956.  

This decision was based on the September 1955 VA examination 
report that indicated that no residuals of hepatitis were 
noted on physical examination, and no abnormality was shown 
on liver function studies.  


In June 2001, the veteran submitted a claim for increased 
evaluation for his hepatitis and bilateral pes planus 
conditions.  

The October 2001 VA examination indicates that the veteran 
reported burning and a warm feeling in the soles of his feet, 
as well as the tips of his toes.  The veteran also reported 
that he had been recently diagnosed with hepatitis B.  

The veteran recalled that in 1943 he was ill and had a yellow 
discoloration to his skin.  Currently, the veteran reported 
feeling weak.  He denied any present abdominal pain or 
vomiting.  He denied any history of blood transfusions, 
incidents of IV drug use or sharing razors, or promiscuous 
sexual activity.  He denied any recent weight change or 
frequent diarrhea.  He also denied any history of alcohol 
abuse.  

On examination, the abdomen was soft and nontender.  The X-
ray studies of the feet showed marked hallux valgus and 
degenerative arthritis.  Blood work from July 2001 showed the 
veteran's liver function test to be within normal limits, and 
with a normal chemical profile.  The hepatitis B total core 
antibody was positive, as well as the hepatitis B surface 
antigen was positive.  

The diagnosis was hepatitis B with no evidence of liver 
disease, and cold injury to both feet.  

The November 2001 VA orthopedic examination indicates that 
the veteran reported pain in the soles of his bilateral feet.  
He stated that he was able to ambulate approximately 50 feet.  
His balance was poor, and was limited by a burning type of 
sensation in the soles of his feet.  

On examination, left ankle range of motion was from +10 
degrees of dorsiflexion to 45 degrees of plantar flexion, 
which was pain free but associated with pulling and pain of 
the Achilles tendon on both sides.  There was diffuse 
tenderness over the calcaneal as well as the Achilles tendon 
region on both sides.  

There was no plantar fasciitis with stretching of his plantar 
fascia.  The balance was slightly poor with slightly unsteady 
gait.  The arch of the foot was preserved bilaterally.  There 
was also tenderness to palpation over the bilateral hallux 
valgus.  

The impression was that of bilateral marked hallux valgus and 
degenerative arthritis of both feet, with no apparent pes 
planus.  

In the December 2001 decision, the RO continued the no 
percent rating for h the veteran's service-connected 
bilateral pes planus, and continued to no percent rating for 
the veteran's service-connected residuals of hepatitis.  

VA treatment records from May 2003 indicate that the veteran 
had a bunionectomy done on his right foot and on his left 
foot.  

In an October 2003 statement, the veteran stated that he 
"got hepatitis from yellow fever while on active duty and my 
liver was affected."  

The September 2004 VA podiatric examination indicates that 
the veteran complained of a burning sensation on his feet and 
lower legs.  He stated that standing was a problem.  He 
described pain that was aching in nature and caused him to 
stop walking frequently.  

The veteran stated that he could only walk for less than 100 
feet and was constantly stopping.  He noted that his feet 
felt tired for the majority of the time.  The veteran stated 
that his feet had been bothering him since he was in the 
service.  The veteran related his experience with frostbite 
to the feet.  He stated that he felt unsteady on his feet, 
and had problems coming down steps.  

It was noted that the veteran was wearing orthopedic shoes.  
It was noted that the veteran had bunion surgeries done in 
the past, and he had no problems with the post-surgery 
results.  

On examination, there was non-pitting edema of the feet and 
the lower legs.  The temperature gradient was cool at the 
level of the toes, and there was limited hair on some digits.  

The veteran had some mallet toes, thickened toenails, and 
discoloration of the nails.  There was extreme tightness at 
the ankle joint.  Inversion was to 10 degrees, and eversion 
was to 10 degrees.  

It was noted that the veteran was not able to stand for any 
long periods of time.  There was valgus deformity of 3 
degrees.  There was an appearance of the higher arch on the 
veteran's foot, but there was bowing in the Achilles tendon 
on stance.  

The X-ray studies showed bunion deformities bilaterally, no 
joint space at the first metatarsophalangeal joint, and 
intact metatarsal heads.  There was arthritis in the midfoot.  

The diagnoses were those of moderate bilateral pes planus 
with bowing in the Achilles tendon, status post bilateral 
bunionectomies that are asymptomatic, residuals of frostbite 
exposure and asymptomatic plantar calluses. 

The June 2005 VA examination indicates that the veteran's 
claims file was reviewed.  The veteran stated that he 
developed hepatitis while in the military.  

The veteran stated that since living the service, he had 
episodes of nausea.  He stated that over the past two months 
he had lost 10 pounds, and had nausea two to three times a 
week.  He denied any vomiting, and he had normal bowel 
movements.  He had not had jaundiced skin since living the 
military.  

The veteran reported that he had chronic fatigue on a daily 
basis, which worsened with exertion.  He denied any history 
of blood transfusion, exposure to contaminated products, use 
of needle sticks, history of tattoos or body piercing, or 
history of being on hemodialysis.  

The laboratory data showed normal liver function test, 
hepatitis B surface antigen negative, hepatitis B surface 
antibody positive, and hepatitis B core antibody positive.  

The diagnosis was that of history of viral hepatitis, of 
unknown etiology, with no active hepatitis at this time and 
immunity to hepatitis B.  

In a September 2005 decision, the evaluation of bilateral pes 
planus was increased to 10 percent disabling, effective on 
June 15, 2005.  


Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later (emphasis added).  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.


I.  Entitlement to an increased evaluation for the service-
connected bilateral pes planus, currently evaluated at 10 
percent disabling.

The RO has assigned a 10 percent rating for bilateral flat 
feet, pursuant to the criteria set forth in the Schedule for 
Rating Disabilities under Diagnostic Code 5276.  

Pursuant to Diagnostic Code 5276,  a 10 percent rating is 
warranted for moderate pes planus (flat feet), manifested by 
the weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achilles, and pain on manipulation and 
use of the feet.   

A 30 percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.   

A 50 percent evaluation is warranted for pronounced bilateral 
pes planus, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).  


II.  Entitlement to a compensable evaluation for the service-
connected residuals of hepatitis B.

The veteran's service-connected hepatitis has been rated 
under Code 7345 (for chronic liver disease without cirrhosis, 
to include infectious hepatitis).  

VA's Schedule for Rating Disabilities has been revised with 
respect to the regulations pertaining to evaluations of 
disorders of the digestive system.  38 C.F.R. § 4.114 was 
amended, effective July 2, 2001, and now includes new rating 
criteria for chronic liver disease without cirrhosis (to 
include infectious hepatitis).  Since this appeal was pending 
at the time the applicable regulation was amended, the 
veteran is entitled to consideration of the new criteria from 
their effective date.  

VA's General Counsel has recently held that if the revised 
criteria are more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The veteran was advised of the changes in the pertinent 
rating criteria in the December 2001 rating decision.  As 
such, there is no prejudice to the veteran in the Board's 
consideration of his residuals of hepatitis under both sets 
of rating criteria.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The criteria under Diagnostic Code 7345, in effect before 
July 2, 2001, contemplate that a 100 percent rating is 
warranted when competent and probative evidence shows that a 
claimant is disabled by infectious hepatitis, with marked 
liver damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  

A 60 percent rating is warranted when the evidence shows 
infectious hepatitis, with moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  

A 30 percent rating is warranted when a claimant is disabled 
by infectious hepatitis, with minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  

A 10 percent rating is warranted when the evidence shows 
infectious hepatitis, with demonstrable liver damage with 
mild gastrointestinal disturbance.  

The criteria under Diagnostic Code 7345 in effect since July 
2, 2001, contemplate that a 100 percent rating is warranted 
when competent and probative evidence shows that chronic 
liver disease without cirrhosis (including hepatitis B and 
chronic active hepatitis) is productive of near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  

A 60 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  

A 40 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period.  

A 20 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

A 10 percent rating is warranted when there is intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  


Analysis

I.  Entitlement to an increased evaluation for the service-
connected bilateral pes planus, currently evaluated at 10 
percent disabling.

Taking into account all of the relevant evidence, the Board 
finds that the service-connected bilateral pes planus 
warrants a 30 percent evaluation.  

This decision is based on the medical evidence that shows 
that the veteran had arthritis in his feet, poor balance, a 
burning sensation in the feet, pain in the Achilles tendon, 
and tenderness to palpation.  

The Board finds that this evidence most closely approximates 
the criteria for a 30 percent rating under Diagnostic Code 
5276.  

However, a 50 percent evaluation is not warranted, as the 
veteran's bilateral pes planus has not been shown to be 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation.  

Accordingly, an evaluation of no more than 30 percent is 
assignable for the service-connected bilateral pes planus in 
this case.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


II.  Entitlement to a compensable evaluation for the service-
connected residuals of hepatitis B.

Taking all relevant evidence into account, the Board finds 
that the veteran's residuals of hepatitis B warrants a 10 
percent evaluation. 

This decision is based on the medical evidence that shows 
that the veteran reported having weight loss, nausea on a 
weekly basis, and chronic fatigue on a daily basis.  

The Board finds that this evidence most closely approximates 
the criteria for a 10 percent rating under the revised 
Diagnostic Code 7345.  

However, a rating in excess of 10 percent is not warranted 
under either the former or the revised Diagnostic Code 7345, 
as the veteran's residuals of hepatitis B has not shown to be 
manifested by infectious hepatitis, liver damage, dietary 
restriction or continuous medication, or incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12-month period.  

Accordingly, an evaluation of no more than 10 percent is 
assignable for the service-connected residuals of hepatitis B 
in this case.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  



ORDER

An evaluation of 30 percent, but not higher for the service-
connected bilateral pes planus is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An evaluation of 10 percent, but not higher for the service-
connected residuals of hepatitis B is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


